Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
All other documents in said Information Disclosure statements have not been considered because an English translation of the relevant portions of the documents have not been provided.
This Action is in response to the papers filed on February 15, 2022. Claims 1-4 and 18-30  are currently pending. Claims 1-3 and withdrawn claims 18, 22-23 and 25 have been amended by Applicant’s amendment filed on 2/15/2022.  No claims were canceled  or newly added. 
Applicant’s election without traverse of Group I, e.g, claims 1-4, drawn to a composition comprising T cells, wherein the T cells express AP4 and wherein the AP4 comprises a S139 mutation relative to SEQ ID NO: 1 was previously akwnoleged.
 Claims 18-30 are withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. The restriction requirement between Groups I-III was previously made final. 
The examiner acknowledges receiving the Declaration under 37 C.F.R. § 1.131 executed by Dr. Takeshi Egawa. 
Therefore, claims 1-4 are currently under examination to which the following grounds of rejection are applicable.
Response to arguments
Withdrawn objections/ Rejections in response to Applicants’ arguments or amendments
Claim Objections

                                                 Claim Rejections - 35 USC § 101
	In view of Applicants’ amendment of claim 1, the rejection of claims 1-4  are rejected under 35 U.S.C. 101 has been withdrawn.
Remaining  Rejections in response to Applicants’ arguments or amendments
Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 30, 2019  are not in compliance with the provisions of 37 CFR 1.97. The following references have been considered by the examiner, as indicated on Form PTO 1449 filed on 11/15/2021.
Reference 6,  Rosenberg et al.; R
Reference 7,  RUGGERO, D., et al.
Reference 8,  SANDER, S. et al.,
Reference 9,  SARKAR, S. et al.,
Reference 10,  SATPATHY, A. et al.,
Reference 11,  SCHEIN KONIG, C. et al.,
Reference 12,  SCHRAML, B. et al.,
Reference 13,  SHEDLOCK, D. et al.,
Reference 14,  SHRESTHA, B. et al.,
Reference 16,  SINCLAIR, L. et al.,
Reference 17,  SUTHAR, M. et al.,
 As previously indicated, all other documents in said Information Disclosure statements have not been considered because the documents have not been provided.

Applicants essentially argue that the unconsidered references were provided to the Office
in the English language, thus no translation is needed. Such is not persuasive.
The unconsidered references as noted by the information crossed out in the PTO 1449 filed on 11/15/2021 have not been provided  have not been considered as to the merits.  
Claim Rejections - 35 USC § 112
Claims 1-4  remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 remains rejected because it is unclear whether the nucleic acid sequence encoding AP4 comprising a S139 mutation relative to SEQ ID NO:1, is considered the mutant AP4 relative to the wildtype of SEQ ID NO:1. In other words, is the wild -type AP4 lacking the S139 mutation. As such the metes and bounds of the claim are indefinite. 
Claim Rejections - 35 USC § 103
In view of the filed 37 C.F.R. § 1.131  Declaration establishing  that the Chou et al. publications are in fact by the inventors, the prior art of  Chou et al., (2016;   J Immunol No. 1 Supplement, 129.10, Abstract; of record IDS filed on 7/30/2019)  is not prior art to the present application under the 35 U.S.C. 102(b)(l) the exception.
Claims 1-4  remain rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. (2014, pp. 1-112, ISBN: 978-94-6203-741-0; of record) as evidenced by Venter et al., (2004; PN US6812339-B1.; See Score search results for SEQ ID NO:2, Result NO:1; of record) and in view of Jensen et al., (WO 2015/157399; of record IDS filed on 7/30/2019; Citations are from the .
	Regarding claim 1, Kim teaches production of cells that express AP4, wherein the AP4 comprises a S139 mutation relative to SEQ ID NO: 1. At  page 50, Kim states, “replacing glutamic acid 135 and serine 139 with alanine abolishes the binding of TFAP4 with βTrCP in co-immunoprecipitation assays and leads to TFAP4 stabilization in half-life experiments (13). Altogether these results demonstrate that TFAP4 is a substrate of SCF”. (page 50, para. 1). Moreover, Kim discloses that TFAP4 is targeted for proteasomal degradation and that this degradation depends on the proteasome and βTrCP. Kim discloses that the TFAP4 (E135A/S139A) mutant unable to bind βTrCP is not degraded in S/G2.(page 50). Kim discloses that TFAP4 Regulates Progression Through the S and G2 Phases of the Cell Cycle and the expressing the degradation-resistant TFAP4 mutant show a larger population of S
and G2 cells when compared to cells expressing wild type TFAP4. (page 51). Kim discloses that βTrCP- mediated degradation of TFAP4 is required for normal cell cycle progression. In addition Kim expresses the “wild type TFAP4 and the non-degradable TFAP4 (E135A/S139A) mutant in cells”, including HCT116 colorectal cancer cells and other cells.
Note that the transcription factor AP-4 (activating enhancer-binding protein 4); is a polypeptide of 338 amino acids in length as evidenced by the prior art of  Venter et al., (2004; PN US6812339-B1.; See Score search results for SEQ ID NO:2, Result NO:1)  

    PNG
    media_image1.png
    441
    767
    media_image1.png
    Greyscale

Accordingly, Kim teaches the full amino acid sequence of the wild type TFAP4 and the mutated TFAP4 comprising replacing at least a serine at position 139 with alanine and having 99.8% identity to claimed SEQ ID NO: 2. 
With the aim of further determining the role of the S139A in TFAP4 stabilization in half-life experiments and its correlation to populations of S and G2 cells when compared to cells expressing wild type TFAP4, it would have been obvious for one of ordinary skill in the art to mutate a single serine at position 139 with alanine rather than two mutations, e.g, E135A/S139A to obtain an amino acid sequence having 100% identity to SEQ ID NO:2, particularly because both mutations in TFAP 4(E135A/S139A) mutant in cells lead to TFAP4 stabilization in half-life experiments and to a larger population of S and G2 cells when compared to cells expressing wild type TFAP4, where the accumulation of S/G2 cells  prevents normal cycle progression. In relation to the recitation of “induces T cell proliferation” 
Kim does not teach that the cell is an isolated T cell.
Jensen et al., teaches a composition comprising T cells, wherein the T cells express a polypeptide (para [0016] "a composition comprising host cells is provided wherein the host cells comprise an isolated nucleic acid, wherein the isolated nucleic acid encodes a polypeptide ... the transgene comprises a polynucleotide encoding a chimeric antigen receptor”). Additionally, Jensen teaches that the composition of T cells with transgene can be administered to a patient for cancer therapy (para [0030] “a method of treating a patient is provided wherein the method comprises administering an effective amount of a composition, wherein the composition comprises cells”). 
In view of the teachings of Kim on cells that express AP4 produced by transgenic expression of a vector comprising a sequence encoding the AP4 S139 mutant;  e.g, E135A/S139A to enhance stability of the AP4 activity and to enhance production of a larger population of S and G2 cells when compared to cells expressing wild type TFAP4, thus   preventing normal cycle progression, and Jensen teaching that the composition of T cells with transgene induced T can be administered to a patient for cancer therapy, it would have been obvious to make a host T cell comprising a mutated TFAP4 replacing at least a serine at position 139 with alanine to generate a T cells comprising to determine stability of a  AP4 in  half-life experiments and the accumulation of S/G2 cells which prevent normal cell cycle progression. In relation to the recitation of “wherein expression of the AP4 exhibits increased stability relative to wild-type AP4 and induces T cell proliferation”, it is noted that the characteristics are a direct result of the structure of the T-cell comprising the single AP4 S139 mutant, absent evidence to the contrary.  
Regarding claims 2 and 3, Venter et al discloses the transcription factor AP-4 (activating enhancer-binding protein 4); a polypeptide of 338 amino acids in length as (See Score search results for SEQ ID NO:2, Result NO:1) and Kim teaches human cancer cells and other cells that express AP4 and are produced by transgenic expression of a vector comprising a sequence encoding the AP4 S139 mutant,  e.g, E135A/S139A, particularly because both mutations in TFAP 4 (E135A/S139A) mutant in cells lead to TFAP4 stabilization in half-life experiments and a larger population of S and G2 cells when compared to cells expressing wild type TFAP4, where the accumulation of S/G2 cells  prevents normal cycle progression..
Regarding claim 4, the combination of Kim as evidenced by Venter, and Jensen make obvious the composition of claim 1, and Jensen teaches the T cell is a CDS+ T cell (para [0015] "the host cell is ... CD8 T cells").
Response to Applicants’ Arguments as they apply to rejection of claims 1-4 under 35 USC § 103
At pages 6-7 of the remarks filed on February 15, 2022, Applicants essentially argue that 
“Kim teaches delayed cell cycle progression in HCT116 colorectal cancer cells expressing degradation resistant AP4. As a result, the skilled artisan would have no motivation to modify the disclosure of Kim in an effort to arrive at the presently claimed invention, nor would they have a reasonable expectation of success in achieving the same’ Applicants’ arguments have been respectfully considered but have not been found persuasive.
	The instant claims are product claims comprising isolated T cells comprising a recombinant vector encoding AP4 comprises a Serine-139 (S139) mutation relative to SEQ ID NO: 1. The examiner has provided a rational to combine the teachings Kim, Venter and  Jensen. All what is required in the claimed invention is the structure implied by the intended use. Such structure is not more than what has already been taught. Applicants have not provided an example of a structural limitation that was not address, nor any structural limitations added by the recitation of an intended use, e.g. induce T cell proliferation.   In relation to the the recitation of “wherein expression of the AP4 exhibits increased stability relative to wild-type AP4 and induces T cell proliferation”, it is noted that the characteristics are a direct result of the structure of the T-cell comprising the single AP4 S139 mutant, absent evidence to the contrary.  
Conclusion
Claims 1-4 are rejected. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633